Title: Memorandum by Gerard E. Stack to Thomas Jefferson on Regulations for Charlottesville Academy, [April–May 1819]
From: Stack, Gerard E.
To: Jefferson, Thomas


          
            April–May 1819
          
          The following regulations are respectfully proposed by Mr S: to Thomas Jefferson Esqr for the charlottesville Academy to be changed as he may think fit.
          
          
            
              1. 
              Every student must be in the Academy at   in the morning. if satisfactory excuse cannot be given for non-attendance, fine not exceeding 12½ cents.
            
            
              2
              Every Student must be prepared for recitation in the course of his class, under a penalty not exceeding 50 cents.
            
            
              3.
              During School hours no student will speak loud or make noise either within or without the Academy, so as to interrupt business, under a penalty not exceeding 50 cents.
            
            
              4.
              EAny student guilty of immoral conduct, quarrelling cursing, shall be fined for the first offence a sum not exceeding $2. for the 2d offence Suspension, for the 3d Expulsion.
            
            
              5.
              Every Student shall demean himself in a respectful manner towards his fellow-students and Teacher, under a penalty not exceeding $5. A repetition of the same disrespectful conduct shall be punished by suspension or Expulsion as the case may require.
            
            
              6
              The Parents or Guardians of the students incurring any of the above fines, must pay the same to the principal together with the half yearly tuition succeeding that in which they were incurred—
            
            
              7.
              Any injury to the Buildings in which the Academy is to be kept, double damages are to be paid the owners by any student who does  the injury—
            
          
        